Citation Nr: 1644813	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to September 16, 2015, and as 40 percent disabling thereafter.

2.  Entitlement to an increased rating for sciatica of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling, effective September 16, 2015, to include the period prior to September 16, 2015.

3.  Entitlement to an increased rating for sciatica of the left lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling, effective September 16, 2015, to include the period prior to September 16, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the claims in June 2013 and in June 2015 for additional development.  

Because the Veteran did not perfect an appeal after the April 2016 Statement of the Case that addressed the claims for service connection for hypertension, an arterial condition, or gastroesophageal reflux disease, those issues are not within the Board's jurisdiction to adjudicate, and thus have been removed from the title page. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to September 16, 2015, the Veteran's forward flexion of the lumbar spine was greater than 30 degrees, ankylosis was not shown, and incapacitating episodes of at least 4 weeks but less than 6 weeks was not demonstrated.

2.  Since September 16, 2015, the Veteran's lumbar spine has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least 6 weeks in one year.

3.  Throughout the pendency of the appeal, the Veteran's sciatica of the right lower extremity has resulted in no more than mild symptoms of pain, numbing, and tingling of the leg.

4.  Throughout the pendency of the appeal, the Veteran's sciatica of the left lower extremity has resulted in no more than mild symptoms of pain, numbing, and tingling of the leg.


CONCLUSIONS OF LAW

1.  Prior to September 16, 2015, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5003, 5242 (2015).

2.  Since September 16, 2015, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5003, 5242 (2015).

3.  Prior to September 16, 2015, the criteria for a 10 percent rating for mild radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2015).

4.  Since September 16, 2015, the criteria for a rating in excess of 10 percent for mild radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2015).

5.  Prior to September 16, 2015, the criteria for a 10 percent rating for mild radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2015).

6.  Since September 16, 2015, the criteria for a rating in excess of 10 percent for mild radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there is substantial compliance with the previous remands.  The VA examinations obtained in September 2015 and June 2016 address the question of functional loss and additional disability of the lumbar spine.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated as 20 percent disabling prior to September 16 2015, and as 40 percent thereafter pursuant to the General Rating Formula for Diseases and Injuries of the Spine, DCs 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board finds that an increased rating for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the appeal period.

For the period prior to September 16, 2015, forward flexion of the Veteran's lumbar spine was greater than 30 degrees on flexion.  Specifically, on November 2011 VA examination, forward flexion of the lumbar spine was to 60 degrees.  On repetitive testing, forward flexion was also to 60 degrees.  Additional limitation on repetitive testing was not shown.  There was functional loss of the spine by way of less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  However, more limited range of motion was not shown.  In December 2013, the Veteran fell and reinjured his back.  He was experiencing low back pain with spasm and was prescribed hot and cold therapy.  However, there was no spine tenderness noted and he was able to flex and extend.  There was noted spasm in the muscles.  Then, on March 2015 VA examination, the Veteran was able to forward flex to 72 degrees.  It was noted that the Veteran was unable to lean backwards and had very little lateral side to side movement.  He was limited with twisting.  His pain did cause functional loss.  He was noted to be very unsteady on his feet and used a cane for walking.  There was no flare-up at the time of examination, however, the Veteran's statements were consistent with a finding of functional loss.

From the evidence as summarized above, the Board concludes that the Veteran does not meet the criteria for an increased 40 percent rating for his lumbar spine disability for the period prior to September 16, 2015, as the evidence does not show that he suffered from forward flexion limited to 30 degrees or a diagnosis of ankylosis.  While he did have difficulty in March 2015 in that he was unable to extend the spine and have very little lateral movement, ankylosis, or fusion or abnormal rigidity of the bone as the cause of such abnormal stiffening, was not demonstrated.  Accordingly, under the applicable criteria, an increased rating is not warranted.  

Moreover, a rating in excess of 40 percent for the Veteran's lumbar spine disability since September 16, 2015, is not warranted.  The evidence of record since that time, to include a September 2015 and June 2016 VA examination, did not show the presence of unfavorable ankylosis of the thoracolumbar spine.

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes, defined as bedrest prescribed by a physician, having a total duration of at least two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  The Board takes into account the Veteran's statements that he has been incapacitated by his low back disability, however, he has not described incapacitation as defined by VA regulation. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Board finds that the evidence supports a 10 percent rating for mild neurological manifestations secondary to the Veteran's low back disability throughout the appeal period, to include prior to September 16, 2015.  

In that regard, in a May 2012 statement, the Veteran reported experiencing sciatic pain in the front upper legs that was intermittent.  He has stated throughout the appeal period that he experiences such symptoms.  While the medical evidence prior to September 16, 2015, does not demonstrate a diagnosis of sciatica, the Board has taken into account the Veteran's statements, and finds that a 10 percent rating is warranted for symptoms that are only sensory in degree.  In that regard, on November 2011 VA examination, muscle strength, reflex, and sensory testing were normal for both lower extremities.  Findings were negative for radiculopathy.  VA treatment records reflect that in December 2012, the Veteran reported radiating pain down his legs.  In December 2013, examination of the lower extremities showed intact sensory perception.  On January 2014 VA examination, muscle strength testing showed 4/5 in both knees.  In June 2014, the Veteran reported experiencing numbness and tingling in his feet.  The assessment was neuropathy, idiopathic?  On March 2015 VA examination, the Veteran had a hypoactive reflex in the right knee.  Sensory examination was decreased in both lower extremities at the L4/L5/S1 dermatomes.  Straight leg raising was positive on both sides.  However, radiculopathy was not diagnosed.  The examiner stated that there was no sufficient medical evidence to assess whether the Veteran suffered from neurological manifestations of the lower extremities.  The Veteran did exhibit mild neuropathy, but it was of unknown etiology.  A recent MRI did not show nerve compressions.  Though the Veteran was not a diabetic, thus such was not the source of his problems.

From the above evidence, the Board weighs the evidence in the Veteran's favor and awards a 10 percent rating prior to September 16, 2015, for mild sciatica of the right and left lower extremities.  However, a rating higher than 10 percent is not warranted, as the medical evidence does not demonstrate a finding of moderate sciatica.  Specifically, VA examinations have diagnosed mild neuropathy or mild sciatica, only.  The treatment records additionally so little to no radiculopathy symptoms.

The Board must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in pain, limitation of motion of the spine, functional loss, and sciatic symptoms.  The rating schedule contemplates disabling conditions related to the spine and takes into account symptoms such as those demonstrated by the Veteran.  The Veteran's disability does not meet the higher ratings, and the Board has considered the totality of his symptoms under the rating code.  In short, there is no indication in the record that the average industrial impairment from the Veteran's lumbar spine disability would be in excess of that contemplated by the ratings provided in the rating schedule. The Veteran's lumbar spine disability picture is not shown to be exceptional or unusual and referral for assignment of an extraschedular evaluation is not in order.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is also service-connected for several disabilities and the Board is remanding a claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claim for TDIU.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Prior to September 16, 2015, a rating in excess of 20 percent for a lumbar spine disability is denied.

Since September 16, 2015, a rating in excess of 40 percent for a lumbar spine disability is denied.

Prior to September 16, 2015, a 10 percent rating for mild radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 16, 2015, a rating in excess of 10 percent for mild radiculopathy of the right lower extremity is denied.

Prior to September 16, 2015, a 10 percent rating for mild radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 16, 2015, a rating in excess of 10 percent for mild radiculopathy of the left lower extremity is denied.


REMAND

The Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus would be entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).

The Veteran has reported that he last worked full-time on September 1, 2012.  He worked as a self-employed barber for over 60 years.  The evidence demonstrates that he stopped working due in part to his back pain and radiating pain in his lower extremities.  On November 2011 VA examination, the Veteran reported that if he stood for more than an hour, he would experience back spasms that occurred every three to four days.  VA treatment records reflect that in December 2012, the Veteran reported that he had to leave his job as a barber that he loved, and that he had radiating pain down his legs.  On January 2014 VA examination, the examiner stated that the Veteran's usual occupation was as a barber, but that he was unable to work at the present due to back and knee issues.  His back and knees would give out and he was unable to stand for extended periods of time.  On March 2015 VA examination, the examiner stated that the degree of impairment of the Veteran's lumbar spine disability was "total when considering his training and education."  He had worked as a barber that required standing on his feet for long periods of time.  He could not stand on his feet for extended periods of time due to his back.  In June 2016, a VA examiner concluded that the Veteran's service-connected lumbar spine disability resulted in functional impairment, with the restriction that he could only work in a light physical jobs.  He was impaired in his ability to stand for prolonged periods of time.  His service-connected right knee disability did not cause functional impairment.

Based on the foregoing, specifically the Veteran's 60 year profession as a barber and the records documenting the effects of his service-connected lumbar spine disability on his ability to maintain employment, the Board finds that the Veteran's claim of entitlement to TDIU should be referred to the Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


